Plaintiff in error was convicted of maintaining a public nuisance, by keeping a place where intoxicating liquor was kept and sold, with his punishment fixed at a fine of $50 and confinement in jail for 30 days. No briefs have been filed in support of this appeal. An examination of the record shows that the information is sufficient; that the instructions of the court fairly stated the law of the case. The evidence was conflicting, and not of a conclusive nature; but the testimony on the part of the state, if believed by the jury, was sufficient to support the verdict. The judgment of the trial court is affirmed.